                  IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF OKLAHOMA

DENISE THOMPSON,                                    )
                                                    )
                     Plaintiff,                     )
                                                    )
v.                                                  ) Case No. CIV-17-923-R
                                                    )
NANCY A. BERRYHILL,                                 )
Acting Commissioner of the Social Security          )
Administration,                                     )
                                                    )
                     Defendant.                     )


                                         ORDER

       On July 16, 2018, the Court entered its Judgment reversing the Commissioner’s

decision denying Plaintiff’s application for disability insurance benefits and remanding the

case for further proceedings. See Docs. 22–23. Plaintiff thereafter sought an award of

attorney and paralegal fees pursuant to the Equal Access to Justice Act (“EAJA”), 28

U.S.C. § 2412. See Docs. 24–25. Defendant, the Acting Commissioner of the Social

Security Administration, opposed Plaintiff’s request for EAJA fees. See Doc. 26. The Court

referred the fee issue to Magistrate Judge Bernard M. Jones for review, and on October 30,

2018, Judge Jones issued a Report and Recommendation wherein he recommended the fee

award be granted. See Doc. 28. The matter is currently before this Court on the

Commissioner’s timely objection to the Report and Recommendation, which gives rise to

the Court’s obligation to undertake a de novo review of those portions of the Report and

Recommendation to which specific objection is made. Having conducted this de novo

review, the Court finds as follows.
       The Court must award reasonable attorney and paralegal fees to Plaintiff “if: (1)

[she] is a ‘prevailing party’; (2) the position of the United States was not ‘substantially

justified’; and (3) there are no special circumstances that make an award of fees unjust.”

Hackett v. Barnhart, 475 F.3d 1166, 1172 (10th Cir. 2007) (quoting 28 U.S.C. §

2412(d)(1)(A)); see also Harris v. R.R. Ret. Bd., 990 F.2d 519, 521 (10th Cir. 1993) (noting

that reasonable fees for work performed by paralegals are recoverable under the EAJA).

Here, the only contested issue is whether the Commissioner’s position defending the

agency’s unfavorable decision on the merits was substantially justified.

       “The test for substantial justification in this circuit is one of reasonableness in law

and fact.” Hackett, 475 F.3d at 1172 (internal quotation marks and citation omitted). The

Commissioner’s “position can be justified even though it is not correct, and . . . it can be

substantially (i.e., for the most part) justified if a reasonable person could think it correct,

that is, if it has a reasonable basis in law and fact.” Pierce v. Underwood, 487 U.S. 552,

566 n.2 (1988). “Position” here “includes the government’s position both in the underlying

agency action and during any subsequent litigation.” Hadden v. Bowen, 851 F.2d 1266,

1267 (10th Cir. 1988); see also 28 U.S.C. § 2412(d)(2)(D). The Commissioner bears the

burden of showing that her position was substantially justified. Hackett, 475 F.3d at 1172.

“EAJA fees generally should be awarded where the government’s underlying action was

unreasonable even if the government advanced a reasonable litigation position.” Id. at 1174

(internal quotation marks and citation omitted).

       The Court reversed the Commissioner’s decision in this case because the

administrative law judge (“ALJ”) “failed to consider Plaintiff’s use of ‘medically required’

                                               2 
 
assistive devices in calculating Plaintiff’s residual functional capacity (‘RFC’).” See Order,

Doc. 22, at 1. The ALJ’s RFC calculation “ignored extensive evidence bearing on medical

necessity” of assistive devices, like a cane or walker. Id. at 5. Moreover, the ALJ appeared

to accept Plaintiff’s testimony about her use of an assistive device as true, yet “reached a

contradictory conclusion” and failed to “explain why he rejected that testimony.” See id.

at 5, 5 n.3. Although an ALJ is “not required to discuss every piece of evidence,” he must,

“in addition to discussing the evidence supporting his decision, . . . discuss the

uncontroverted evidence he chooses not to rely upon, as well as significantly probative

evidence he rejects.” Clifton v. Chater, 79 F.3d 1007, 1009–10 (10th Cir. 1996); see also

Frantz v. Astrue, 509 F.3d 1299, 1302 (10th Cir. 2007) (“[The ALJ] ignored evidence from

[the plaintiff] that would support a finding of disability while highlighting evidence

favorable to the finding of nondisability. This was error.”); Drapeau v. Massanari, 255

F.3d 1211, 1214 (10th Cir. 2001) (“[W]hen, as here, an ALJ does not provide any

explanation for rejecting medical evidence, we cannot meaningfully review the ALJ’s

determination.”). An ALJ commits legal error by cherry-picking through medical evidence

and citing only those portions favorable to his conclusions. See Keyes-Zachary v. Astrue,

695 F.3d 1156, 1166 (10th Cir. 2012); Hull v. Berryhill, CIV-15-954-R, 2017 WL

2023765, at *2 (W.D. Okla. May 12, 2017). Such legal error, which was the basis for

remand, leads the Court to conclude that the decision of the ALJ was not arguably

defensible. Therefore, the Court finds that the Commissioner has failed to meet her burden

to establish that she was substantially justified both at the administrative level and in this

litigation.

                                              3 
 
        The Commissioner objects to Judge Jones’s conclusion that her position before the

Court was not substantially justified by arguing that Judge Jones incorrectly conflates the

“substantial evidence” and “substantial justification” standards. Doc. 29, at 1–3. According

to the Commissioner, “here, the issue is not whether the ALJ errantly ignored evidence,

but whether evidence upon which the ALJ relied substantially supported his decision.” Id.

at 2. The Court disagrees with the Commissioner’s framing. The issue is indeed “whether

the Government was reasonable in arguing that the ALJ’s decision was supported by

substantial evidence.” Fulton v. Heckler, 784 F.2d 348, 349 (10th Cir. 1986). Judge Jones

concluded that the Commissioner’s discussion of evidentiary decisions made by the ALJ

“d[id] not address whether the ALJ was substantially justified in ignoring evidence, or

whether the Commissioner was substantially justified in defending the ALJ’s decision

when he ignored evidence.” Doc. 28, at 4. The Tenth Circuit has found the position of the

United States not substantially justified where the ALJ ignores evidence. See Kemp v.

Bowen, 822 F.2d 966, 967 (10th Cir. 1987). Thus, Judge Jones’s Report and

Recommendation, which this Court adopts, is not premised on a mere merits disagreement

with the ALJ—as the Commissioner seems to argue—but rather on errors in the ALJ’s

decision-making process and the unreasonableness of the Commissioner’s defense of that

process.1

                                                            
1
   The Commissioner also includes the following argument:

        In this case, even though the ALJ erred in the court’s view for purposes of the merits of the
        Commissioner’s final decision in considering Plaintiff’s use of a cane, he reasonably for
        purposes of the fee issue before the court considered the evidence in assessing Plaintiff’s
        residual functional capacity. The Tenth Circuit has recognized an exception to the general
        rule (that EAJA fees should be awarded where the government’s underlying action was

                                                     4 
 
        The Court finds that, given the legal errors described in Judge Jones’s Report and

Recommendation, the Commissioner has failed to carry her burden of showing that her

position was substantially justified. As a result, EAJA fees are appropriate and the Report

and Recommendation is hereby ADOPTED. Because the Commissioner has not objected

to the amount of Plaintiff’s fee request, $8,323.75, the Court GRANTS Plaintiff’s Motion

for Attorney Fees, Doc. 24, and awards Plaintiff $8,323.75 in fees. The check should be

made payable to Plaintiff, Denise Thompson, and mailed to counsel’s address. See

Manning v. Astrue, 510 F.3d 1246, 1255 (10th Cir. 2007). If attorney fees are also awarded

and received by counsel under 42 U.S.C. § 406(b), counsel shall refund the smaller award

to Plaintiff. See Weakley v. Bowen, 803 F.2d 575, 580 (10th Cir. 1986).

        IT IS SO ORDERED this 11th day of December 2018.




                                                            
               unreasonable even if the government advanced a reasonable litigation position) when the
               government advances a reasonable litigation position that cures unreasonable agency
               action, and in the Social Security context, has interpreted that exception to include when
               the Commissioner reasonably, even if unsuccessfully, argues in litigation that the ALJ’s
               errors were harmless.

Doc. 29, at 3 (citation omitted). To begin, the Commissioner does not develop this argument beyond the
quoted language above, thereby limiting its persuasive power. Moreover, Judge Jones concluded that the
government’s litigation position was not reasonable, and thus its position could not have cured unreasonable
agency action. And, contrary to the Commissioner’s argument, Judge Jones concluded that the ALJ had not
reasonably considered the evidence in making his decision.

                                                        5 
 
